Name: Regulation (EEC) No 154/75 of the Council of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  plant product;  production
 Date Published: nan

 Avis juridique important|31975R0154Regulation (EEC) No 154/75 of the Council of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil Official Journal L 019 , 24/01/1975 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 6 P. 0042 Greek special edition: Chapter 03 Volume 11 P. 0158 Swedish special edition: Chapter 3 Volume 6 P. 0042 Spanish special edition: Chapter 03 Volume 8 P. 0072 Portuguese special edition Chapter 03 Volume 8 P. 0072 REGULATION (EEC) No 154/75 OF THE COUNCIL of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas, in order to obtain the information needed to determine the Community's potential production of olives and olive oil and to improve the operation of the Community aid system for the latter product, producer Member States should be required to establish a register of olive cultivation; Whereas, in order to ensure that the register is compiled in the same way in all Member States concerned, the minimum information to be included therein must be specified; Whereas, in order to facilitate the establishment of the register, provision should be made to finance the necessary operations by allocating thereto part of the aid to producers provided for in Council Regulation No 136/66/EEC (1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1707/73 (2) ; whereas to the same end provision should be made for the relevant operations to be carried out by stages ; whereas it is moreover appropriate to make provision for representatives of the trade interests concerned to take part in these operations, HAS ADOPTED THIS REGULATION: Article 1 1. The Member States producing olive oil shall, in accordance with this Regulation, establish a register of olive cultivation to cover all olive-growing holdings within their territory. 2. The register shall furnish the following information for each holding: (a) within two years of the entry into force of this Regulation, at least: - the total olive-growing area, together with the cadastral reference of the parcels comprising it, - the total number of olive trees; (b) within six years of the entry into force of this Regulation: - the names of the owners of each parcel, - the proportion of specialized and mixed areas of olive-cultivation, - the distribution of the olive trees according to variety, - the system of cultivation employed, - the age of the trees and the state of cultivation and production, - the number of trees under irrigated cultivation. 3. The register shall be brought up to date at regular intervals. Article 2 Representatives of the trade interests concerned may participate in the work of the agencies appointed to establish the register of olive cultivation. Article 3 1. The competent authorities of the producer Member States which are responsible for paying the aid provided for in Article 10 of Regulation No 136/66/EEC shall, when making payment, reduce the amount of such aid by: (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 175, 29.6.1973, p. 5. (a) 1 % for the 1973/74 marketing year; (b) 5 % for the 1974/75 marketing year. 2. The resultant deductions shall be used to finance the establishment of the register of olive cultivation. Financing shall be as laid down for expenditure referred to in Artices 2 and 3 of Council Regulation (EEC) No 729/70 (1) of 21 April 1970 on the financing of the common agricultural policy, as last amended by Regulation (EEC) No 2788/72 (2). Detailed rules for applying this paragraph shall, where necessary, be adopted under the procedure laid down in Article 13 of that Regulation. Article 4 The producer Member States shall inform the Commission at regular intervals of the progress achieved in establishing and updating the register of olive cultivation. Article 5 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1975. For the Council The President M.A. CLINTON (1)OJ No L 94, 28.4.1970, p. 13. (2)OJ No L 295, 30.12.1972, p. 1.